           Case 2:20-cv-00129-MLCF-KWR Document 1-1 Filed 01/13/20 Page 1 of 7
A   lb.

;_:_t CT Corporation                                                                Service of Process
                                                                                    Transmittal
                                                                                    12/13/2019
                                                                                    CT Log Number 536804739
          TO:     Jack Tamburello
                  Marriott International, Inc.
                  1 Star Pt
                  Stamford, CT 06902-8911

          RE:     Process Served in Louisiana

          FOR: THE RITZ-CARLTON HOTEL COMPANY, L.L.C. (Domestic State: DE)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                   GLORIA JOHNSON, PLTF. vs. RITZ CARLTON HOTEL COMPANY and ABC INSURANCE
                                             COMPANY, DFTS.
                                             Name discrepancy noted.
          DOCUMENT(S) SERVED:                Citation, Petition
          COURT/AGENCY:                      Orleans Civil District Court, Parish of Orleans, LA
                                             Case #201912151
          NATURE OF ACTION:                  Personal Injury - Failure to Maintain Premises in a Safe Condition - On or about
                                             11/23/2018
          ON WHOM PROCESS WAS SERVED:        C T Corporation System, Baton Rouge, LA
          DATE AND HOUR OF SERVICE:          By Process Server on 12/13/2019 at 08:50
          JURISDICTION SERVED:               Louisiana
          APPEARANCE OR ANSWER DUE:          Within fifteen (15) days after the service hereof
          ATTORNEY(S) / SENDER(S):           Michael G. Bagnens
                                             Davillier Law Group, LLC
                                             935 Gravier Street, Suite 1702
                                             New Orleans, LA 70112
                                             504-582-6998
          ACTION ITEMS:                      CT has retained the current log, Retain Date: 12/13/2019, Expected Purge Date:
                                             12/18/2019

                                             Image SOP

                                             Email Notification, Jack Tamburello Jack.Tamburello@marriott.com
                                             Email Notification, Randi Neches Randi.Neches@Marriott.com

                                             Email Notification, Reine Blackwell-Moore reine.blackwell@marriott.com

                                             Email Notification, Eleni Planzos Eleni.Planzos@marriott.com

                                             Email Notification, Matthew Casassa Matthew.Casassa@Marriott.com

                                             Email Notification, Cara Anderson Cara.Anderson@marriott.com




                                                                                    Page 1 of 2 / SV
                                                                                    Information displayed on this transmittal is for CT
                                                                                    Corporation's record keeping purposes only and is provided to
                                                                                    the recipient for quick reference. This information does not
                                                                                    constitute a legal opinion as to the nature of action, the
                                                                                    amount of damages, the answer date, or any information

                                                          "A"                       contained in the documents themselves. Recipient is
                                                                                    responsible for interpreting said documents and for taking
                                                                                    appropriate action. Signatures on certified mail receipts
                                                                                    confirm receipt of package only, not contents.
         Case 2:20-cv-00129-MLCF-KWR Document 1-1 Filed 01/13/20 Page 2 of 7
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               12/13/2019
                                                                               CT Log Number 536804739
        TO:      Jack Tamburello
                 Marriott International, Inc.
                 1 Star Pt
                 Stamford, CT 06902-8911


        RE:      Process Served in Louisiana

        FOR:     THE RITZ-CARLTON HOTEL COMPANY, L.L.C. (Domestic State: DE)




                                            Email Notification, Fran Kassner Fran.Kassner@marriott.com

                                            Email Notification, Michael Martinez Michael.Martinez@marriott.com

                                            Email Notification, Theresa Coetzee Theresa.Coetzee@marriott.corn

                                            Email Notification, Andrew Wright Andrew. PC.Wright@marriott. com

                                            Email Notification, Dave Bell Dave.Bell@marriott.com

                                            Email Notification, Margot Metzger Margot.Metzger@Marriott.com

        SIGNED:                             C T Corporation System
        ADDRESS:                            1999 Bryan St Ste 900
                                            Dallas, TX 75201-3140
        For Questions:                      877-564-7529
                                            MajorAccountTeam2@wolterskluwer.corn




                                                                               Page 2 of 2 / SV
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
                    Case 2:20-cv-00129-MLCF-KWR Document 1-1 Filed 01/13/20 Page 3 of 7
ATTORNEY'S NAME:                   Bagneris, Michael G 02658
AND ADDRESS:                       935 Gravier Street 1702, New Orleans, LA 70112

                         CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                               STATE OF LOUISIANA
              NO: 2019-12151                                            DIVISION: C                                            SECTION: 10
                                                                 JOHNSON, GLORIA

                                                                             Versus

                                              RITZ CARLTON HOTEL COMPANY ET AL

                                                                         CITATION
TO:                      RITZ CARLTON HOTEL COMPANY
THROUGH: ITS AGENT: CT CORPORATION SYSTEM
                         3867 PLAZA TOWER DRIVE, BATON ROUGE, LA 70816

YOU HAVE BEEN SUED: •
You must either comply with the demand contained in the
Petition for Damages
a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.
                                           ADDITIONAL INFORMATION
        Legal assistance is advisable, If you want a lawyer and can't find one, you may call the New Orleans
        Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
       Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
       Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
       ********COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA November 27, 2019

Clerk's Office, Room 402, Civil Courts                                                    CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue                                                                         The Civil District Court
New Orleans, LA                                                                           for the Paris f Orleans
                                                                                          State
                                                                                          by
                                                                                          C •stine       t, De

                                                                    SHERIFF'S RETURN
                                                               (for use of process servers only)
                              PERSONAL SERVICE                                                                  DOMICILIARY SERVICE
On this              day of                                     served a copy of   On this             day of                                         served a copy of
the within                                                                         the within
Petition for Damages                                                               Petition for Damages
ON RITZ CARLTON HOTEL COMPANY                                                      ON RITZ CARLTON tiarri COMPANY
THROUGH: ITS AGENT: CT CORPORATION SYSTEM                                          THROUGH: ITS AGENT: CT CORPORATION SYSTEM
                              Returned the same day                                by leaving same at the dwelling house, or usual place of abode, in the bands of
                                               No.                                                                                        a person of suitable age and
                                                                                   discretion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff of                                                                  name and other facts connected with this service I learned by interrogating
Mileage: $                                                                         HIM/HER the said RITZ CARLTON noTEL COMPANY being absent from
                                                                                   the domicile at time ofsaid service.
                                 / ENTERED/
                                                                                                                 Returned the same day
                    PAPER                             RETURN
                                                                                                                                    No.
                                                                                   Deputy Sheriff of
         SERIAL NO.                 DEPUTY                     PARISH




      ID: 10354858                                                         Page 1 of 1
                          Case 2:20-cv-00129-MLCF-KWR Document 1-1 Filed 01/13/20 Page 4 of 7
                                                                    -



                                      CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

                                                        STATE OF LOUISIANA
                                                                                                      ...)
                                                                                                       c=
                       NO._-10215 1                       DIVISION" C "            I0           SE ION .43
                                                                                                  —4    ,==.       -n
                                                                                                   73
                                                                                                             t...) r-
                                                                                                   32        c)
                                                                                                   -4 <             rn
                                                                                                   C) F---
                                                                                                       -     -0
                                                                                                             =     0
                                                         GLORIA JOHNSON                             o
                                                                                                             19
                                                                                                    x)       vl
                                                                VERSUS                              —4        a)

                                                RITZ CARLTON HOTEL COMPANY
                                                 and ABC INSURANCE COMPANY


                       Filed:
                                                                                         Deputy Clerk


                                                     PETITION FOR DAMAGES

                                THE PETITION of GLORIA JOHNSON, a person of the full age of majority

                       and resident of the Parish of Orleans, respectfully represents:

                                                                    I.
             1103 NI




                                The following parties are made defendants:

                                (a)     RITZ CARLTON HOTEL COMPANY, a company organized to do and
SIII3dfiNd VN




                       doing business under the laws of and in the State of Louisiana; and

                                (b)     ABC INSURANCE COMPANY, a foreign insurance company authorized

                       to do and doing business under the laws of and in the State of Louisiana, and at all times

                       mentioned herein had in full force and effect, a policy of insurance covering the

                       Defendant, Ritz Carlton Hotel.



                                On or about Friday, November 23, 2018, Petitioner, Gloria Johnson, was attending

                       the Honors Program hosted by the Network Coalition and held at the Ritz Carlton Hotel,

                       921 Canal Street, New Orleans, Louisiana.



                                On said date, Petitioner was descending the stairway of the Ritz Carlton Hotel

                       which leads to the parking garage.
   Case 2:20-cv-00129-MLCF-KWR Document 1-1 Filed 01/13/20 Page 5 of 7




                                                IV.

       The railing of the stairway was decorated with garland and other holiday

decorations.

                                                V.

       As Petitioner was descending the stairway, she placed her right hand on the railing

to balance herself. The garland slipped causing Petitioner's hand to slide which caused

Petitioner to lose her balance and fall face first down the stairway.

                                                VI.

       When Petitioner reached the bottom of the stairway, her body flipped injuring her

back, neck and head.

                                               VII.

       A doctor happened to be at the Hotel at the time of Petitioner's fall. He examined

Petitioner and advised that she go directly to the hospital.

                                            VII'.

       An ambulance was called and your Petitioner was taken to Ochsner Hospital for

emergency treatment.

                                                IX.

       The sole and proximate cause of Petitioner's accident was the gross and wanton

negligence of the Defendant, Ritz Carlton Hotel, which includes the following:

           a) installing faulty decorations;

           b) providing an attractive nuisance;

           c) failing to provide and maintain a safe stairway;

           d) failing to secure its stairway;

           e) failing to detect and monitor an obvious safety hazard;

           0 failing to provide a safe exit;

           g) failing to see what should have been seen; and

           h) any and all other acts of negligence inherent in these pleadings or which
              may appear by discovery or at the trial of this case.



                                                 2
   Case 2:20-cv-00129-MLCF-KWR Document 1-1 Filed 01/13/20 Page 6 of 7




                                             x.

      As a result of the Defendant, Ritz Carlton Hotel's, negligence Petitioner sustained

traumatic personal and physical injuries, mental anguish and inconvenience.

                                             XI.

       Petitioner hereby requests a trial by jury.

                                             XII.

       Petitioner is financially unable to pay court costs, and therefore, request that this

Honorable Court grant her informa pauperis status to proceed in this litigation.

       WHEREFORE, Petitioner, GLORIA JOHNSON, prays:

       a)     That her Petition for Damages be filed accordingly, and that the

Defendants, RITZ CARLTON HOTEL COMPANY and ABC INSURANCE

COMPANY, be duly cited and served with a copy of the Petition, and be required to

answer same all in accordance with law;

       b)     That after due delays and proceedings are had, there be judgment herein in

favor of the Petitioner and against the Defendants, jointly, severally and in solid°, in an

amount determined and deemed appropriate by this Honorable Court, with legal interest

from the date of judicial demand;

       c)     That Petitioner is granted a trial by jury;

       d)     That Petitioner is granted informa pauperis status to proceed in this

litigation; and

       e)     For all costs of these proceedings and for all general and equitable relief.

                                            Respectfully submitted,



                                            Michael G. Bagne s (Bar #2658)
                                            Davillier Law Group, LLC
                                            935 Gravier Street, Suite 1702
                                            New Orleans, LA 70112
                                            Phone (504) 582-69981 Fax (504) 582-6985
                                            Email: mbagneris@davillierlawgroup.com

                                            Counsel for the Petitioner, .Gloria Johnson
                                                                      A TRUE COPv

                                               3
                                                                          RK CIVIL      URT
                                                                       PARISH OF ORLE
                                                                          STATE OF
  Case 2:20-cv-00129-MLCF-KWR Document 1-1 Filed 01/13/20 Page 7 of 7




PLEASE SERVE:

Ritz Carlton Hotel Company
Through Registered Agent
C.T. Corporation System
3867 Plaza Tower Drive
Baton Rouge, LA 70816

ABC Insurance Company
(Please Hold Service)




                                    4
